Opinion by
Mr. Justice Mitchell,
This is a petition by a private citizen' to compel the purchase by the county commissioners of certain bridges under the Act of May 5, 1899, P. L. 231. The duty of the commissioners under that act is a public one, and by the 4th section *50of the mandamus Act of June 8, 1893, P. L. 345, can only be enforced at the suit of the attorney general or the district attorney of the proper county, or on the general principles of the common law, by a private citizen having a specific and independent legal right or interest in himself, different from that of the public at large, and without other remedy: Heffner v. Com., 28 Pa. 108; Com. ex rel. v. Mitchell, 82 Pa. 343. The learned judge below found that no such special interest in the relator had been shown. He would therefore have been justified in dismissing the petition without more.
But the judge went further and refused the wilt on the ground that the act of 1899 is unconstitutional. We should not be able to concur in all the reasons assigned, but the conclusion is correct. There is no constitutional requirement of uniformity as to matters included in section 7 of article 3. That section is a prohibition against local or special laws upon certain subjects, including bridges not crossing streams which are boundaries between this and any other state. The constitutional requirement therefore is that such laws shall be general, not local or special and uniformity of result is only one of the judicial tests applied to laws for the determination of their character as to generality. A law may by classification or otherwise produce some diversity of result, and yet be general, for where the classification is based on genuine distinctions, its expediency is for legislative determination.
There is, however, a serious and insuperable objection to the act, in that it is a departure, almost revolutionary, from the settled policy of the state on the administration of the affairs of counties, and yet not only is such purpose not clearly expressed but no indication of it is given in the title.
County affairs, particularly their financial affairs, have been administered by county commissioners from the earliest days of the province (see Acts of February 28,1710-1711, 2 Stat. at Large, 369, 373) ; the duties and powers of the commissioners have not • been materially changed for more than a century (see Act of April 11,1799, 3 Smith’s Laws, 393), and they are now constitutional officers. The title of the present act is “ An act authorizing counties of the commonwealth of Pennsylvania, to purchase, maintain, use and condemn bridges, erected and in use over rivers and streams separating or dividing any part *51or district of such counties.” From this title taxpayers as well as the officers affected might well suppose that the authority intended to be granted was to be exercised by the usual, natural, duly constituted officers for that purpose. But passing over the conflict between sections 6 and 7, as to the duties of the county commissioners and the grand jury and conceding that they may be reconciled, the body of the act puts the final authority in the grand jury. The most important feature in the act, therefore, the power to impose on the county the very serious burden of debt which would be involved for example in this petition, is thus without any notice in the title transferred to a shifting and uncertain body, not usually if ever exercising such powers, not elected by the voters but drawn by lot, and not requiring even the supervision of the court, yet vested by the act with authority to overrule without appeal the constitutional officers chosen by the electors to administer this class of their affairs. How far the legislature may constitutionally change, modify or take away the powers and duties of constitutional officers such as county commissioners, we need not now consider. But if such a change in the long established policy, with such important and burdensome results is to be made, it should be done openly, directly, expressly and in such terms as to give notice to all the interests involved. The title of an act need not be an index of its contents, and though the title may be general it will cover all details and collateral matters naturally and properly incident to the subject named, but to omit, as the act under consideration does, all indication of its most important feature and effect is to fail entirely in the constitutional requirement .that the subject shall be clearly expressed in the title.
Judgment affirmed.